Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 06/29/2022, has been entered and carefully considered. Claims 1-18 are currently pending. Claim 19 is newly added claim. Claims 1, 4, 10, 12, 15, 16-18 are amended.
The rejection of claims 1-18 under 35 U.S.C. 112 is withdrawn in light of applicant’s amendment to claims.


                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Tang (US 2019/0238300 A1) and further in view of Inokuchi et a. (US 2020/0296738 A1).

Regarding claim 1, Kim discloses a communication apparatus that supports sidelink communication, the communication apparatus comprising (Fig. 21 discloses the mechanism of communication between the UEs, the link used for D2D communication called “D2D link”, side link, direct link) : a scheduler configured to select (Paragraph 0429, UE schedules transmission, a UE inherently comprises an entity to schedules transmission on basis of selection of resources)  a first resource pool from a plurality of resource pools (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data) and select a resource included in the selected first resource pool Paragraph 0422 discloses the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data), and a transmitter configured to transmit control information and data by using the resource selected by the scheduler (Paragraphs 0422-0423 discloses the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data). 
Kim does not disclose determine a first threshold for a percentage of  available resources in the selected first resource pool based on  information regarding sidelink communication, perform, when the available resources are smaller than the first threshold, a first processing to increase a second threshold for received energy, and perform, when the available resources are equal to or hiqher than the first threshold, a second processing to select a resource included in the selected first resource pool.
In an analogous art, Tang discloses determine a first threshold for a percentage of  available resources in the selected first resource pool based on  information regarding sidelink communication (Paragraphs 0064-0068 disclose the terminal device performs load measurement on the at least one resource pool based on loads and selects a resource pool with a minimum load or a resource pool smaller than a first threshold value, to be the resource pool for transmitting the first signal) perform, when the available resources are smaller than the first threshold, a first processing to increase a second threshold for received energy (Paragraphs 0064-0071 disclose the terminal device performs load measurement on the at least one resource pool, and selects a resource pool with a minimum load or a resource pool smaller than a first threshold value to be the resource pool for transmitting the first signal. For example, the terminal device measures a signal receiving power of each resource pool in the at least one resource pool and takes a resource pool with a minimum average signal receiving power to be the first resource pool; and if there are a plurality of transmission resources with the minimum average signal receiving power, any resource pool in the resource pool may be selected to transmit the first signal), and perform, when the available resources are equal to or hiqher than the first threshold, a second processing to select a resource included in the selected first resource pool (paragraph 0024, 0066 disclose the terminal device determines the first resource pool for transmitting the first signal according to a path loss parameter between the terminal device and the network device. For example, the terminal device and the network device agree in advance that when the path loss parameter is greater than a first threshold value, a resource pool 5 is selected; and when the path loss parameter is smaller than the first threshold value, a resource pool 6 is selected. The terminal device judges whether the resource pool 5 or the resource pool 6 is selected to be the first resource pool according to the path loss parameter)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tang to the system of Kim to provide a method and an apparatus for transmitting a signal, which may improve the flexibility to select a numerology to provide different services (Paragraph 0003, Tang).
The combination of Kim and Tang don’t disclose wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 2, Inokuchi discloses wherein the selection criterion includes usage ranking indicating that at least one resource pool of the plurality of resource pools is preferentially used per information regarding sidelink communication, and the scheduler selects one of the resource pools based on the usage ranking and the information regarding sidelink communication (Paragraphs 0055-0056, 0070 disclose the sidelink control entity (e.g., the base station 3) is configured to determine an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2 according to an uplink quality metric ratio among a plurality of uplink transmissions from the plurality of relay UEs 2 to the base station 3. As already described, the uplink quality metric of each relay UE 2 is related to performance (e.g., bandwidth or throughput) of uplink transmission from the relay UE 2 to the base station 3. The uplink quality metric of each relay UE 2 is based on, for example, at least one of an estimated bandwidth of the uplink, an estimated throughput of the uplink, an estimated amount of radio resources to be allocated to the uplink, an estimated Modulation and Coding Scheme (MCS) to be applied to the uplink, and an estimated pathloss from the relay UE 2 to the base station 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).
Regarding claim 3, Inokuchi discloses wherein, even after the scheduler selects a resource pool having a first usage ranking from the plurality of resource pools, when the priority condition is not satisfied, the scheduler switches the resource pool to a resource pool having a second usage ranking (Paragraphs 0067-0069 disclose in a situation where the usage ratio of sidelink radio resources in the cell coverage 31 is high, it is preferable to allocate a sidelink radio resource to sidelink transmission in which sidelink quality is high preferentially over sidelink transmission in which sidelink quality is low. This is because the sidelink having high sidelink quality has a throughput per resource block higher than those of other sidelinks having low sidelink quality. The sidelink having high sidelink quality can effectively use remaining few sidelink radio resources for relay communication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).
Regarding claim 4, Kim discloses a receiver configured to receive the selection criterion of the resource pool transmitted from a base station apparatus (Paragraphs 0418-0421 discloses terminal receives information regarding the selection of resources), wherein the scheduler selects one of the resource pools based on the received selection criterion and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data).

Regarding claim 5, Kim discloses further comprising a resource information memory that stores  (Paragraphs 0559, 0566 discloses the memory 3512, 3522, being connected to the processor, stores protocols or parameters for performing D2D communication) the selection criterion of the resource pool, wherein the scheduler selects one of the resource pools based on the selection criterion read from the resource information memory and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data). 

Regarding claim 14 , Kim  discloses the communication apparatus autonomously selects a resource from the plurality of resource pools and transmits the data by using the selected resource (Paragraph 0469). 

Regarding claim 16, Kim discloses a base station apparatus that supports Device to Device communication, the base station apparatus comprising (Fig. 21 discloses the mechanism of communication between the UEs and the base station, the link used for D2D communication called “D2D link”, side link, direct link)
: a scheduler configured to generate information regarding a selection criterion set for an individual one of a plurality of resource pools (Paragraph 0417-0420 disclose a method for scheduling resources used by the eNB to transmit data or control information for D2D direct communication)
; and a transmitter configured to select one of the resource pools based on the selection criterion (Paragraph 0417-0420 disclose the eNB configures a resource pool required for D2D direct communication. Here, the resource pool required for D2D communication may be divided into a control information pool and a D2D data pool. If the eNB schedules control information and D2D data transmission resource within the pool configured for a transmitting D2D UE by using the PDCCH or ePDCCH, a transmitting D2D UE transmits the control information and D2D data by using allocated resources). 
Kim does not disclose the mechanism of perform, when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy, and perform, when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool.

In an analogous art, Tang discloses when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy (Paragraphs 0064-0071 disclose the terminal device performs load measurement on the at least one resource pool, and selects a resource pool with a minimum load or a resource pool smaller than a first threshold value to be the resource pool for transmitting the first signal. For example, the terminal device measures a signal receiving power of each resource pool in the at least one resource pool and takes a resource pool with a minimum average signal receiving power to be the first resource pool; and if there are a plurality of transmission resources with the minimum average signal receiving power, any resource pool in the resource pool may be selected to transmit the first signal), when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion (paragraph 0024, 0066 disclose the terminal device determines the first resource pool for transmitting the first signal according to a path loss parameter between the terminal device and the network device. For example, the terminal device and the network device agree in advance that when the path loss parameter is greater than a first threshold value, a resource pool 5 is selected; and when the path loss parameter is smaller than the first threshold value, a resource pool 6 is selected. The terminal device judges whether the resource pool 5 or the resource pool 6 is selected to be the first resource pool according to the path loss parameter)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tang to the system of Kim to provide a method and an apparatus for transmitting a signal, which may improve the flexibility to select a numerology to provide different services (Paragraph 0003, Tang).

The combination of Kim and Tang don’t disclose wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication.

In an analogous art, Inokuchi disclsoes information regarding sidelink communication and transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool (Paragraph 0067) the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 17, Kim discloses a communication system that supports Device to Device communication, the communication system comprising: a base station apparatus; and a terminal apparatus, wherein the base station apparatus includes (Fig. 21 discloses the mechanism of communication between the UEs, the link used for D2D communication called “D2D link”, side link, direct link): a first scheduler that generates information regarding a selection criterion set for an individual one of a plurality of resource pools (Paragraph 0417-0420 disclose a method for scheduling resources used by the eNB to transmit data or control information for D2D direct communication); a first transmitter configured to transmits the information regarding the selection criterion to the terminal apparatus (Paragraph 0417-0420 disclose the eNB configures a resource pool required for D2D direct communication. Here, the resource pool required for D2D communication may be divided into a control information pool and a D2D data pool. If the eNB schedules control information and D2D data transmission resource within the pool configured for a transmitting D2D UE by using the PDCCH or ePDCCH, a transmitting D2D UE transmits the control information and D2D data by using allocated resources); the terminal apparatus includes a receiver configured to receives the information regarding the selection criterion (Paragraphs 0418-0421 discloses terminal receives information regarding the selection of resources); a second scheduler that selects one of the resource pools based on the selection criterion and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data); 
and a transmission unit that transmits data by using a resource included in the selected resource pool (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data).
Kim does not disclose the mechanism of perform, when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy, and perform, when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool.

In an analogous art, Tang discloses when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy (Paragraphs 0064-0071 disclose the terminal device performs load measurement on the at least one resource pool, and selects a resource pool with a minimum load or a resource pool smaller than a first threshold value to be the resource pool for transmitting the first signal. For example, the terminal device measures a signal receiving power of each resource pool in the at least one resource pool and takes a resource pool with a minimum average signal receiving power to be the first resource pool; and if there are a plurality of transmission resources with the minimum average signal receiving power, any resource pool in the resource pool may be selected to transmit the first signal), when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion (paragraph 0024, 0066 disclose the terminal device determines the first resource pool for transmitting the first signal according to a path loss parameter between the terminal device and the network device. For example, the terminal device and the network device agree in advance that when the path loss parameter is greater than a first threshold value, a resource pool 5 is selected; and when the path loss parameter is smaller than the first threshold value, a resource pool 6 is selected. The terminal device judges whether the resource pool 5 or the resource pool 6 is selected to be the first resource pool according to the path loss parameter)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tang to the system of Kim to provide a method and an apparatus for transmitting a signal, which may improve the flexibility to select a numerology to provide different services (Paragraph 0003, Tang).

Kim and Tang do not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 18, Kim discloses a communication system that supports sidelink communication, the communication system comprising (Fig. 21 discloses the mechanism of communication between the UEs, the link used for D2D communication called “D2D link”, side link, direct link): a first terminal apparatus; and a second terminal apparatus (Fig. 21, UE1 and UE2), wherein the first terminal apparatus includes: a scheduler (Paragraph 0429, UE schedules transmission, a UE inherently comprises an entity to schedules transmission on basis of selection of resources)   that selects one of the resource pools based on a selection criterion set for an individual one of a plurality of resource pools and information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data); and a transmission unit that transmits data by using a resource included in the selected resource pool (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data) the second terminal includes a reception unit that receives the data by using a resource included in the resource pool (Paragraphs 0349, 0421-0422 disclose method for randomly selecting a specific resource from among the resource pool so that a UE may transmit data for D2D direct communication or control information. Mode 2 is applied for out-of-coverage and/or edge-of-coverage network)
Kim does not disclose the mechanism of perform, when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy, and perform, when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool.

In an analogous art, Tang discloses when available resources in the selected resource pools are smaller than the first threshold, a first processing to increase a second threshold for received energy (Paragraphs 0064-0071 disclose the terminal device performs load measurement on the at least one resource pool, and selects a resource pool with a minimum load or a resource pool smaller than a first threshold value to be the resource pool for transmitting the first signal. For example, the terminal device measures a signal receiving power of each resource pool in the at least one resource pool and takes a resource pool with a minimum average signal receiving power to be the first resource pool; and if there are a plurality of transmission resources with the minimum average signal receiving power, any resource pool in the resource pool may be selected to transmit the first signal), when the available resources are equal to or higher than the first threshold, a second processing to transmit the information regarding the selection criterion (paragraph 0024, 0066 disclose the terminal device determines the first resource pool for transmitting the first signal according to a path loss parameter between the terminal device and the network device. For example, the terminal device and the network device agree in advance that when the path loss parameter is greater than a first threshold value, a resource pool 5 is selected; and when the path loss parameter is smaller than the first threshold value, a resource pool 6 is selected. The terminal device judges whether the resource pool 5 or the resource pool 6 is selected to be the first resource pool according to the path loss parameter)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tang to the system of Kim to provide a method and an apparatus for transmitting a signal, which may improve the flexibility to select a numerology to provide different services (Paragraph 0003, Tang).

Kim does not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 19, The combination of Kim and Tang don’t disclose wherein the first threshold is determined by priority of the data
In an analogous art, Inokuchi disclsoes wherein the first threshold is determined by priority of the data (Paragraphs 0067, 0070 discloses determine a priority related to D2D radio resource allocation among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal while considering one or both of a usage status of uplink radio resources and a usage status of D2D radio resources in a cell of the base station) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tang and further in view of Inokuchi et a. and further in view of Seo et al. (US 2019/0021019 A1).

Regarding claim 11, the combination of Kim, Tang and Inokuchi don’t disclose the mechanism of claim 11. 
In an analogous art, Seo discloses wherein the priority is represented by communication delay and communication reliability (Paragraphs 0156-0157, 0166-0167 disclose the measurement report includes a flag indicating whether the resource usage rate is high or low, if the resource usage rate exceeds the first threshold, the flag is configured as high, and if the resource usage rate is less than the second threshold, the flag can be configured as low. If the resource usage rate exceeds the first threshold, a probability of selecting the second link is configured to be higher than a probability of selecting the first link and if the resource usage rate is less than the second threshold, the probability of selecting the second link can be configured to be lower than the probability of selecting the first link. The resource usage rate can be measured using at least one of RSSI (received signal strength indicator), RSRP (reference signal received power), and SA (scheduling assignment) scheduling D2D data which are detected from the first link). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the modified system of Kim, Tang and Inokuchi to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).

Regarding claim 12, the combination of Kim, Tang and Inokuchi don’t disclose the mechanism of claim 12. 
Seo discloses a data generation unit configured to generate the data, wherein the data generation unit determines the priority based on parameters of the data (Paragraphs 0156-0157, 0166-0167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the modified system of Kim, Tang and Inokuchi to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).

Regarding claim 13 , the combination of Kim, Tang and Inokuchi don’t disclose the mechanism of claim 13. 
Seo discloses wherein the parameters include a use case in which the data is used and all or part of data priority (Paragraphs 0156-0157, 0166-0167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the modified system of Kim, Tang and Inokuchi to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Tang and further in view of Inokuchi et a. (US 2020/0296738 A1) and further in view of Ouchi et al. (US 2019/0229964 A1).
Regarding claim 15,  the combination of Kim, Tang and Inokuchi don’t disclose the limitations of claim 15.
In an analogous art, Ouchi discloses  wherein the communication apparatus transmits data by using sidelink communication in communication mode that determines a radio resource for transmitting the data usinq the sidelink communication by the communication apparatus. (Paragraphs 0153, 0194 and 0203). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ouchi to the modified system of Kim, Tang and Inokuchi to provide improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus communicate with each other.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Tang and further in view of Inokuchi et a. (US 2020/0296738 A1) and further in view of Yi et al. (US 2019/0132838 A1).
Regarding claim 6, the combination of Kim, Tang and Inkuchi don’t disclose the mechanism of wherein the resource pool is a first resource pool in which resources are sensed in a first time unit or a second resource pool in which resources are sensed in a second time unit which is shorter than the first time unit.
In an analogous art, Yi discloses wherein the resource pool is a first resource pool in which resources are sensed in a first time unit or a second resource pool in which resources are sensed in a second time unit which is shorter than the first time unit (Paragraphs 0158, 0196-0197 disclose if a UE may need to support multiple numerologies either depending on resource pool and/or different TTI length, subframe may be different. In this case, it may be desirable to align its subframe (either shortest subframe or a reference subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Tang and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).
Regarding claim 7, Yi discloses wherein the first time unit is a slot unit or a subframe unit. (Paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Tang and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).

Regarding claim 8, Yi discloses wherein the second time unit is a symbol unit (Paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Tang and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).
Regarding claim 9, Yi discloses wherein the number of resources used for sensing in the second time unit in the second resource pool depends on information regarding sidelink communication (Paragraphs 0194-0197 disclose for sidelink operation, RU may be defined. Different from communication between eNB and UE, sidelink operation may be based on broadcast or communication without explicit feedback. Thus, minimum TTI length (which a UE transmit/receive sidelink data) may be assumed for resource unit for sidelink operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Tang and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).

Regarding claim 10, Kim discloses  when the priority condition is equal to or greater than a first threshold, the number of resources used for sensing in the second time unit is equal to or less than a second threshold (Paragraph 0454-0455 disclose a UE attempting to transmit D2D data first selects an appropriate resource from the SA pool and transmits the SA of the UE. At this time, an SA resource, which is associated with a resource for which no SA transmission of other UEs is expected and/or no data transmission in a subframe following the SA of other UE is expected, may be considered with the highest priority as a criterion of SA resource selection. In addition, the UE may select an SA resource associated with a data transmission resource expected to have a low interference level), and when the priority condition is less than the first threshold, the number of resources used for sensing in the second time unit is greater than the second threshold (Paragraph 0454, 0493 discloses a UE attempting to transmit D2D data first selects an appropriate resource from the SA pool and transmits the SA of the UE. At this time, an SA resource, which is associated with a resource for which no SA transmission of other UEs is expected and/or no data transmission in a subframe following the SA of other UE is expected, may be considered with the highest priority as a criterion of SA resource selection. In addition, the UE may select an SA resource associated with a data transmission resource expected to have a low interference level. In other words, when the latency requirement is higher than a threshold value, the UE may transmit the message according to the first transmission mode while, if the required latency is lower than the threshold value, the UE may transmit the message through the second transmission mode). 
Kim does not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication contains the priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Tang to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ysukawa et al. (US 2020/0229029 A1) discloses the mechanism of in FIG. 2B, resource pools for SCI (Sidelink Control Information)/data transmission are periodically secured. The user apparatus on the transmitting side reports, to the receiving side, the data transmission resource (PSSCH resource pool), etc., by SCI, with the resource selected from the Control resource pool (PSCCH resource pool), and transmits the data with the data transmission resource. (Fig. 2, 0064).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413